DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-48 and 51-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-9, 11, 14 and 17-18 of U.S. Patent No. 10,716,949. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 41 of the instant application is coextensive with claims 1 and 12-13 of the ‘949 patent. Claims 42, 43, 45, 46, 47 of the instant application are coextensive with claims 2-3, 4, 7-9, 17, and 18, respectively of the ‘949 patent. Claim 51 of the instant application is coextensive with claims 1 and 14 of the ‘949 patent. Claims 52, 53, 55, 56, 57 are coextensive with claims 2-3, 5, 7-9, 17, and 18, respectively of the ‘949 patent. 

Claim 48 is an obvious variant of claim 11 of the ‘949 patent.

Claims 49-50 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 12-14 of U.S. Patent No. 10,716,949 in view of US Patent Application No. 2010/0298899 to Donnelly et al. (hereinafter referred to as “Donnelly”). The ‘949 patent claims the subject matter of claims 49-50 and 60, but does not expressly claim that the monitoring and treatment device is a garment with ECG sensing electrodes attached. However, Donnelly teaches that a wearable medical treatment device for monitoring the ECG of a patient, analyzing the ECG, and providing an alarm after cardiac arrhythmia is detected, but before treatment is applied to the patient is well-known to those skilled in the art (e.g., abstract, Fig. 1 and paragraphs [0006], [0032], [0049], [0051]  of Donnelly). 
Accordingly, one of ordinary skill in the art would have recognized the benefits of the ambulatory medical monitoring and treatment device comprising a garment worn by the patient and the ECG sensing electrodes attached to the garment in view of the teachings of Donnelly. Consequently, one of ordinary skill in the art would have modified the monitoring and treatment device of the ‘949 patent to include a garment with the ECG sensing electrodes attached to the garment as taught by Donnelly, and because the combination would have yielded predictable results.

Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,716,949 in view of US Patent Application Publication No. 2016/0135706 to Sullivan et al. (hereinafter referred to as “Sullivan”). The ‘949 patent claims the subject matter of claim 58, but does not expressly claim that the monitoring and treatment device the plurality of weighting factors are based on comparing at least one of leads, signal quality, and historic rate values. However, Sullivan discloses in the cardiac monitoring and treatment art that weighted metrics are provided for each subject/patient, which include heart rate (e.g., paragraph [0379] of Sullivan) and that the weighted average can be compared against its respective threshold (e.g., paragraph [0337] of Sullivan). Thus, Sullivan teaches that the weighting factors are based on comparing heart rates against a historic value (threshold). Accordingly, one of ordinary skill in the art would have recognized that the weighting factors for a cardiac monitoring device are based on comparing historic rate values in view of the teachings of Sullivan. Consequently, one of ordinary skill in the art would have modified the monitoring and treatment device of the ‘949 patent so that its weighting factors are based on comparing historic rate values as taught by Sullivan. 

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,716,949 in view of US Patent No. 7,831,299 to Tan et al. (hereinafter referred to as “Tan”). The ‘949 patent claims the subject matter of claim 59, but does not expressly claim the monitoring and treatment device wherein the plurality of magnitudes of frequency components of the ECG signal are normalized to a predetermined scale. However, Tan teaches in the cardiac  in view of the teachings of Tan. Consequently, one of ordinary skill in the art would have modified the monitoring and treatment device of the ‘949 patent so that its plurality of magnitudes of frequency components within the predetermined frequency spectrum of an ECG signal are normalized as taught by Tan. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2018/0093102 to Sullivan et al is directed to a wearable cardioverter defibrillator with power-saving function having a plurality of ECG sensing electrodes (Fig. 6, 604, 606, 607, 608), a therapy delivery device (defibrillator 200); sensor interface receiving at least two ECG leads (Fig. 7) and a processor (Fig. 2, processor 230 coupled to sensor interface 219). Sullivan also teaches that a Fast Fourier Transform (FFT) is performed to detect a shockable arrhythmia in paragraph [0005], but does not teach or suggest adjusting, based on the transform 
International Publication No. WO 2016/154425 to Zoll Medical Corp. is directed to amplitude spectrum area considerations for an external medical monitoring and treatment device having the ECG sensing electrodes, therapy delivery interface, sensor interface, and processor (see abstract), but does not teach or suggest generating a transform value based on FFT or summing products of a plurality of magnitudes of frequency components, adjusting, based on the transform value, at least one shock delivery parameter for a defibrillation shock.  
	US Patent Application Publication No. 2016/0135706 to Sullivan et al. is directed to a medical premonitory event estimation that estimates the risk of potential cardiac arrhythmia (see abstract), where the medical device may adjust one or more operational parameters in response to the patient being identified to an increased risk class, such as adjusting the threshold values (e.g., paragraph [0389]), but does not adjust, based on the FFT or summed products transform value, at least one shock delivery parameter for a defibrillation shock.



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792